Appeal from an award of death benefits. Decedent was the janitor of the Keenan Building, a small office building at 258 Broadway, Troy, N. Y. He died as a result of injuries received about ten-thirty a. m. April 1, 1939, by falling from a window of a beauty parlor on the second floor of the building to the paved areaway. The proprietor of the parlor asked him to open her windows facing upon the areaway for ventilation. This was one of decedent’s duties. The employer and carrier ask a reversal upon the ground, as they say, that decedent had abandoned his employment in that he was washing windows in violation of instructions. It is not questioned that he came *1053to his death by falling from the window in the areaway. The evidence sustains the finding that he had not abandoned his employment. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Hefiernan and Schenck, JJ.